Citation Nr: 9910568	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left eye disability, claimed to have resulted during 
treatment at a VA Medical Center in September 1987 and/or 
February 1988.  

2.  Entitlement to an increased rating for the residuals of a 
left wrist fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The matter concerning the 
veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151 arose from a February 1996 rating action.  
The veteran expressed his disagreement with that decision 
later in the month, and a statement of the case was issued.  
A substantive appeal (VA Form 9, Appeal to Board of Veterans' 
Appeals) was received in March 1996, and a personal hearing, 
at which the veteran testified regarding this matter, was 
conducted at the RO in October 1996.  

The veteran's appeal concerning an increased rating for his 
wrist disability arose from a June 1996 rating action, with 
which he disagreed in August 1996.  A statement of the case 
was issued in February 1997, and a substantive appeal was 
received in May 1997.  A hearing at which the veteran 
testified with respect to this issue was conducted at the RO 
in January 1998, and a supplemental statement of the case was 
issued later that month.  Thereafter, the case was forwarded 
to the Board in Washington, DC.




REMAND

Regarding the veteran's left wrist disability, the record 
reflects that he was last examined in that regard in December 
1996.  At that time, the veteran complained of pain, 
occasional swelling, and decreased range of motion.  The 
examination itself revealed wrist extension to 15 degrees and 
flexion to 20 degrees, with full radial and ulnar deviation.  
(Normal flexion is from 0 degrees to 80 degrees and normal 
extension is from 0 degrees to 70 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.)  At the hearing conducted at the RO in 
January 1998, the veteran testified that he had nightly left 
wrist swelling, and had no motion in the left wrist.  If 
these complaints are accurate, there appears to have been a 
deterioration in the veteran's left wrist condition since he 
was last examined.  Although the RO apparently attributed 
these more recent left wrist complaints to a wrist fracture 
the veteran sustained in 1994, a more current examination of 
the veteran's left wrist that fully addresses these 
complaints and sets out their etiology would be useful in 
obtaining an equitable disposition of the veteran's claim.  

In addition to the foregoing concerns, it is observed that 
the December 1996 examination report mentioned above did not 
address those considerations raised by the United States 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court stressed that, in evaluating disability in a joint, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  See DeLuca, supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  See also 
Arms v. West,
___ Vet.App. ___, No. 96-1214, slip op. at 19 (Feb. 11, 
1999).

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to accomplish this 
before the Board enters its decision on the matter.  

Regarding the veteran's claim concerning benefits under the 
provisions of 38 U.S.C.A. § 1151, he contends that developed 
an additional disability of the left eye as a result of 
surgery he underwent at a VA Medical Center in 1987.  The 
veteran did not specifically describe the medical nature of 
this additional disability, but it apparently affected his 
visual acuity and, on occasion, causes a sensation that there 
is a foreign body in the eye.  

The current evidence of record includes a number of VA 
outpatient treatment reports from both before and after 1987.  
Many of them do not relate to the eye, and those that do 
include numerous, apparently technical, abbreviations, making 
it rather difficult to determine their precise meaning.  The 
record does show, however, that the veteran underwent an 
extracapsular cataract extraction with intraocular lens of 
the left eye in September 1987, at a VA Medical Center, with 
records dated prior to that time (June 1987) showing that his 
left eye visual acuity was 20/80.  (As an aside, the Board 
notes that the veteran apparently has only very limited 
visual acuity in the right eye, owing to a childhood 
accident.)  

Significantly, the actual records relating to the veteran's 
September 1987 surgery have not been associated with the 
claims file.  It appears, however, that, shortly thereafter, 
he developed corneal edema, and his visual acuity was noted 
to be 20/400 in the left eye.  Records dated in November 
1987, reflect that he was assessed as having pseudophakia 
bullous keratopathy of the left eye, and was placed on a 
"PK" (penetrating keratoplasty) list.  Records dated in 
January 1988 again reflect that the veteran was on a "PK 
list", and that he had corneal decompensation.  In August 
1990 records, there is reference to the veteran's having 
undergone a penetrating keratoplasty in February 1988, 
although the actual records of this procedure are not 
associated with the claims file.  In any event, the Board 
observes that the veteran's left eye visual acuity was 
recorded, in August 1990, as 20/70.  

There are no subsequently dated records relating to the 
veteran's left eye until April 1991.  At that time, it was 
recorded that he was experiencing age-related macular 
degeneration, although again, his left eye visual acuity was 
recorded as 20/70.  In 1992 records, it was shown that the 
veteran's left eye visual acuity was still at 20/70, and that 
he was diagnosed to have age-related macular degeneration.  
In June 1993, the veteran was diagnosed to have pseudophakia 
and age-related macular degeneration but, in July 1993, the 
veteran's left eye visual acuity was recorded as 20/200.  In 
August 1993, however, the veteran's left eye visual acuity 
was again recorded as 20/70, and it had improved to 20/50 
according to October 1993 records.

In May 1994 records, the veteran's pseudophakia, which was 
noted to affect both eyes, was characterized as benign.  In 
November 1994, however, the veteran apparently developed what 
was described as midperiphotic degeneration, and he was 
complaining of seeing black spots.  Nevertheless, his left 
eye visual acuity was recorded as 20/60.  In December 1994, 
the veteran's visual acuity was 20/100, and the presence of 
peripapillary atrophy was noted.  In March 1995, it was 
observed that some vessels in the left eye appeared to be 
regressing, although the veteran's visual acuity was noted to 
be 20/70.  In September 1995, the date of the most recent 
records related to the veteran's eyes, it is shown that the 
veteran's left eye visual acuity was 20/100, and that there 
was considered to be significant peripapillary atrophy, which 
was affecting both eyes.  

As to the law and regulations regarding entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151, the 
Board notes that there has been significant changes in them 
which compel us to provide a discussion in this regard, in 
some detail here.  Under the provisions of 38 U.S.C.A. 
§ 1151, when a veteran suffers injury or aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

As described above, the veteran underwent left eye surgery in 
1987, after which he experienced corneal edema and a 
significant worsening of his visual acuity in that eye as 
compared to before the surgery.  This was apparently 
corrected by a subsequent surgery in 1988.  Records dated 
many years later, however, show the presence of peripapillary 
atrophy, pseudophakia, age-related macular degeneration, and 
a diminution in visual acuity.  Although it does not appear 
from the currently available medical records that these 
conditions are considered to be related to the veteran's 
previous eye surgery, since the records of the actual 
surgeries have not been associated with the claims file, and 
as previously mentioned, the records that are available for 
review are replete with various abbreviations, we hesitate to 
make a definitive conclusion on this matter, at this time.  
Therefore, we are returning this case to the RO to obtain 
copies of the relevant surgical records, as well as an 
opinion as to whether these surgeries resulted in any 
additional left eye disability to the veteran.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should ask the veteran to identify those 
locations at which he has received any treatment 
for his left eye since 1987, as well as those 
locations at which he has been treated for his left 
wrist since December 1996.  Upon receipt of the 
veteran's reply, the RO should identify those whose 
records are not currently associated with the 
claims file, and then attempt to acquire them.  In 
particular, the RO should attempt to obtain the 
records of the veteran's left eye surgery that took 
place at the Dorn Veterans Hospital in September 
1987, and in February 1988, in addition to any 
record of treatment of the left wrist from this 
location since December 1996.  For any private 
source of treatment the veteran identifies, he 
should be asked to provide appropriate 
authorization to the RO so that these records may 
also be obtained.  

2.  Upon completion of the above, the claims file 
should be referred to a VA physician knowledgeable 
in disabilities of the eye.  That person should 
review the record, and prepare a report which 
responds to the following question:  

Taking into account the condition of the 
left eye prior to the veteran's surgery in 
September 1987, and February 1988, did any 
impairment affecting the left eye (to 
include any aggravation of a condition 
existing at the time those procedures were 
performed) arise from the surgeries that 
took place at those times, which was not 
intended to result from, or certain to 
result from, this treatment, and the 
residuals of which are currently present? 

In the event an examination of the veteran is 
deemed to be necessary in order to provide an 
answer to the question posed, that should be so 
arranged.  Furthermore, a complete rationale, with 
citation to pertinent records, should be provided 
with any opinion expressed, and a notation to the 
effect that the claims file, to include this 
Remand, has been reviewed by the individual 
providing the requested opinion should be made part 
of any report furnished.  

3.  The veteran should also be scheduled for an 
examination of his left wrist to evaluate the 
nature and extent of his left wrist disability.  
All indicated tests, and any consultations deemed 
necessary, should be accomplished.  In addition, 
all examination reports should fully set forth the 
current complaints, pertinent clinical findings, 
and diagnoses affecting the left wrist.  To the 
extent the examiner is able, he or she should set 
forth what current symptoms and findings are 
related to the fracture the veteran sustained in 
1994, and which are related to the wrist injury the 
veteran sustained in 1945.  For those symptoms and 
findings related to the service-connected 1945 
injury, or if it is not possible to distinguish 
between those from 1945 and those from 1994, for 
all symptoms and findings, the extent of any 
impairment of this anatomical area should be set 
forth, together with whether there is any 
functional loss due to weakened movement, excess 
fatigability, incoordination, or pain on use.  The 
examiner should also state whether any pain claimed 
by the veteran is supported by adequate pathology 
and is evidenced by his visible behavior.  Whether 
the veteran's left wrist is ankylosed should be 
indicated, and if so, the angle in which it is 
positioned.  If not, any additional impairment on 
use should be described in terms of the degree of 
additional range-of-motion loss, as per the holding 
set forth in the DeLuca precedent, supra, and 
specific findings should be made regarding range of 
motion of the left wrist, to include the extent to 
which that motion deviates from normal.  The level 
of pain on motion should also be described.  All 
opinions expressed should be supported by reference 
to pertinent evidence.  Before evaluating the 
veteran, the examiner should review the claims 
folder, to include this Remand, and a note to the 
effect that this review of the record was 
accomplished should be included as part of any 
examination report.

4.  Upon completion of the development of the 
record requested by the Board, the RO should again 
consider the veteran's claim for benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, and for an 
increased rating for his left wrist disability.  In 
regard to the left wrist, particular consideration 
should be given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  If the veteran's claims continue to 
be denied, (or with regard to the wrist, if the 
action taken results in an increased rating for 
that disability, but the veteran continues to 
pursue that matter), he and his representative 
should be furnished a supplemental statement of the 
case that addresses each issue remaining in 
appellate status, all evidence added to the record 
since the last supplemental statement of the case, 
and which includes and addresses the provisions of 
38 C.F.R. §§ 4.40, 4.45, regarding the claim for an 
increased rating for the left wrist.  The veteran 
and his representative should then be given an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


